Title: From Thomas Jefferson to John James Barralet, 12 March 1801
From: Jefferson, Thomas
To: Barralet, John James



Sir
Washington Mar. 12. 1801.

I recieved safely the portrait of mr Volney, which I find to be a perfect resemblance, & I pray you to accept my thanks for it. I am to ask the further favor of you to be so good as to take the trouble of calling on mr Richards, whose address will be noted below, and of recieving five guineas from him for the same. uninformed and unacquainted as I am of the proper compensation, if I make any blunder in that to your prejudice, I pray you to pardon and correct it, by better information. I pray you to accept my salutations & good wishes.

Th: Jefferson

